Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 1:19-cv-24325

      TRACFONE WIRELESS, INC.,
          Plaintiff,
      v.

      CNT WIRELESS LLC, et al.,
           Defendants.
                                               /

      TRACFONE’S MOTION FOR LIMITED EXPEDITED DISCOVERY, AND FOR
      AN ORDER DIRECTING SERVICE ON CANADIAN DEFENDANTS BY MAIL

           Plaintiff TracFone Wireless, Inc. (“TracFone”) moves, pursuant to Fed. R. Civ. P.
  26(d), for entry of an order permitting TracFone to commence limited expedited discovery to
  obtain and preserve such evidence prior to the parties’ scheduling conference pursuant to
  Fed. R. Civ. P. 26(f). Consistent therewith, TracFone further seeks permission to serve non-
  party subpoenas pursuant to Fed. R. Civ. P. 45. TracFone seeks this relief because certain
  non-parties have significant evidence relevant to this case, which they are under no duty to
  preserve and may destroy pursuant to their own corporate document retention policies.
           TracFone also moves, pursuant to Fed. R. Civ. P. 4(f), for entry of an order directing
  the Clerk’s office to request service under the Hague Service Convention of the Complaint
  and Summonses on Defendants CellnTell Distribution Inc., Sajid Butt (“Butt”), Muhammad
  Shoaib (“Shoaib”), Farhan Ashraf Khan (“Khan”), Umar Warraich (“Warraich”) and
  Muhammad Awais (“Awais”) (collectively the “Canadian Defendants”). TracFone seeks to
  serve these Canadian Defendants by postal channel—mail and FedEx.
                                          INTRODUCTION
           As set forth in TracFone’s Complaint filed earlier today [ECF No. 1], Defendants1
  are involved in an improper scheme whereby they make bulk purchases of TracFone-
  branded wireless handsets (“TracFone Phones”) and then resell them both domestically



  1The terms “Defendants” refers to all of the Canadian Defendants as well as the US-
  based defendants: CNT Wireless, LLC; SK Mobile, LTD.; SGM Socher, Inc.; Simtec
  Trading LLC; SD Communications; Faizan Vali; Yosef Greenwald; Levi Edelkopf; Simcha
  Charlop; and Manish Gupta.


  118378439.v1
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 2 of 15



  and internationally for their own enrichment, which violates the terms and conditions of
  sale and infringes on TracFone’s trademarks (the “Trafficking Scheme” or “Scheme”).
        TracFone’s investigation supports that Defendants are perpetrating their Scheme
  using “runners”2 who obtain the TracFone Phones, many of which are valuable iPhones,
  by purchasing them at big box retailers such as Walmart, Best Buy and/or Target. These
  runners employ tactics to evade screens, such as using multiple email addresses that are
  similar except for minor variations, as well as shipping addresses that are virtually
  identical but include inaccuracies that do not prevent product from arriving at the
  designated location. TracFone has reason to believe that Defendants have enlisted the
  help of friends, family and other as-yet-unknown co-conspirators to effectuate their
  Scheme.
                                    REQUESTED RELIEF
        TracFone seeks permission to serve subpoenas directed to certain non-parties
  prior to the parties’ scheduling conference pursuant to Fed. R. Civ. P. 26(f). Expedited
  discovery is appropriate in this case as certain non-parties—such as retailers (e.g.,
  Walmart, Best Buy, Target, Dollar General), banks (e.g., Bank of America, JP Morgan
  Chase and Capital One), shipping/ logistics companies (e.g., FedEx, DHL and UPS), and
  manufacturers like Apple—are likely in possession of information relating to Defendants’
  Scheme but under no obligation to preserve or share such information with TracFone.
  Further, expedited discovery is appropriate because the alleged Scheme likely is ongoing
  and continuing to cause substantial and irreparable harm to TracFone.
                  Good Cause Exists For TracFone to Conduct
         Expedited Discovery Regarding Defendants’ Improper Activities
        In recent months, TracFone has learned that Defendants are trafficking TracFone
  Phones for their own profit. See Declaration of Kevin Wehling, Fraud Investigations
  Manager for TracFone Wireless, Inc. (“Wehling Declaration.”), executed October 21,
  2019, and attached as Exhibit A, at ¶12. TracFone’s investigation has revealed that
  Defendants perpetrate their Trafficking Scheme by purchasing bulk quantities of
  TracFone Phones, primarily valuable iPhones and Samsung devices. Id. at ¶12-13.


  2A “runner” is an individual or entity that makes multiple purchases of new TracFone
  Devices on behalf of phone traffickers like Defendants.


                                             2
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 3 of 15



  Defendants then resell the devices for profit, in the process violating the terms of
  conditions of sale and infringing TracFone’s trademarks.
         TracFone’s investigation has further revealed evidence of Defendants making bulk
  purchases at big box retailers with no intention of lawfully connecting to or using service
  on the TracFone wireless network. The TracFone Phones are purchased, either directly
  by Defendants or through their co-conspirators, and then sold for a substantial profit and
  shipped domestically and internationally, where they can be used on other wireless
  carriers’ networks, or sold and shipped to other traffickers, who often add them to larger
  shipments headed overseas.
                           Evidence Implicating Defendants
                   from an International Handset Trafficker in Dubai
         TracFone learned of Defendants’ operation as bulk international traffickers of new
  TracFone Phones through a known handset trafficker in Dubai named Sair Ali. Ali’s
  sworn affidavits with exhibits are attached to the Complaint as Exhibit C, D, E and F,
  ECF No. 1-3 through 6 (the “Ali Affidavits”).
         With respect to the CNT Defendants (CellNTell Distribution, CNT Wireless, Butt,
  Shoaib, Khan, Warraich, and Awai), from February 2018 to March 2018, they sold Ali at
  least 8,124 phones, of which 7,955 were new TracFone branded Apple iPhones. ECF No.
  1-3 at ¶¶11-12. Ali paid the CNT Defendants more than $1.8 million for those 7,955
  TracFone Phones. Id. at ¶12; Exhibit 1 to Ali Affidavit.
         With respect to the SK Mobile Defendants (SK Mobile, Ltd. and Faizan Vali), from
  February 2018 to March 2018, they sold Ali at least 7,343 phones, of which 5,182 were
  new TracFone branded Apple iPhones. ECF No. 1-4 at ¶¶11-12. Ali paid SK Mobile
  Defendants more than $1.1 million for those 5,182 TracFone Phones. Id. at ¶12; Exhibit
  1 to Ali Affidavit.
         As for the SGM Socher Defendants (SGM Socher, Greenwald, and Edelkopf), from
  January 2018 to March 2018, they sold Ali at least 3,087 phones, of which 2,761 were
  new TracFone branded Apple iPhones. ECF No. 1-5 at ¶¶11-12. Ali paid SGM Socher
  Defendants more than $600,000 for those 2,761 TracFone Phones. Id. at ¶12; Exhibit 1
  to Ali Affidavit. TracFone’s investigation has revealed that the Simtec Trading
  Defendants (Simtec Trading LLC and Charlop), are associated with the SGM Socher
  Defendants in their trafficking efforts. Wehling Dec. at ¶18.



                                              3
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 4 of 15



         As for the SD Communications Defendants (SD Communications Inc. and
  Gupta),0 from February 2018 to March 2018, they sold Ali at least 1,564 phones, of which
  1,089 were new TracFone branded Apple iPhones. ECF No. 1-6 at ¶¶ 11-12. Ali paid SD
  Communications Defendants more than $250,000 for those 1,089 TracFone Phones. Id.
  at ¶12; Exhibit 1 to Ali Affidavit.
                       Evidence Of Ongoing Handset Trafficking
         TracFone has further learned through its own investigation that Defendants’
  trafficking activity is ongoing. Beginning in September 2017, the CNT Defendants were
  claiming to be selling around 20,000 prepaid handsets each month, or upwards of 500-
  1,000 handsets each day, and they purportedly had one “VIP” buyer that was purchasing
  5,000 handsets on a monthly basis. Wehling Dec. at ¶21. Defendant Butt advised
  TracFone’s investigators that they had 400 TracFone (Simple Mobile) Phones for sale,
  which they could unlock for an extra charge. Id. at ¶21. The CNT Defendants subsequently
  sold TracFone’s investigators 20 Simple Mobile Samsung On5 devices. Id. at ¶22. Upon
  receipt, TracFone’s investigators discovered that the original packaging had been opened
  and the TracFone Phones had been unlocked from TracFone’s network, which meant they
  could be used on any other wireless provider’s network. Id. at ¶22. An analysis of the
  TracFone Phones’ IMEIs3 revealed they had been purchased from Dollar General stores in
  Arizona, Georgia, Louisiana, Nevada, and Texas. Id. at ¶22.
         In November 2017, the CNT Defendants sold another batch of TracFone Phones
  to TracFone investigators, this time 32 Simple Mobile Samsung On5 TracFone Phones.
  Id. ¶23. An analysis of the TracFone Phones IMEIs revealed they had been purchased
  from Dollar General stores in California, Georgia, Louisiana, Missouri, North Carolina,
  South Carolina, and Texas. Id. And once again, between April to June 2018, the CNT
  Defendants were advertising the sale of thousands of handsets that were available for
  sale, including TracFone Phones. In July 2018, the CNT Defendants sold TracFone’s
  investigators 10 Walmart Family Mobile Samsung Galaxy J7 Pro Devices, which were
  advertised as new. Wehling Dec. at ¶24. Upon receipt, TracFone’s investigators
  discovered that the TracFone Phones had been unlocked. Id. An analysis of the IMEIs


  3“IMEI” stands for International Mobile Equipment Identity, and is a unique electronic
  serial number associated with a wireless device.


                                             4
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 5 of 15



  from these TracFone Phones revealed the CNT Defendants had purchased them at
  various Walmart stores in Ohio, Minnesota, Washington, and Connecticut. Id.
         The TracFone investigators also revealed that the Simtec Trading Defendants are
  engaged in ongoing handset trafficking. In April 2018, the Simtec Trading Defendants
  advertised 1,500 Total Wireless iPhone 6 phones for sale. Id. at ¶25. TracFone
  investigators subsequently met them near their warehouse in New Jersey and learned
  that these defendants had recently sold about 7,000 Total Wireless iPhone 6 phones to a
  distributor, and that they knew how to order product online on retailer websites without
  getting flagged. Id. at 23. The Simtec Trading Defendants also stated they had thousands
  of iPhone 6 phones stored in a warehouse in Dubai, offering to pay TracFone’s
  investigators if they were able to unlock the TracFone Phones. Id. at 25. Finally, The
  Simtec Trading Defendants sold 5 Total Wireless iPhone 6 Devices to TracFone’s
  investigators for $950. Wehling Dec. at ¶ 25.
         Thereafter, in October 2018, the Simtec Trading Defendants advertised to
  TracFone’s investigators a list of devices for sale that included 100 Total Wireless
  Samsung Galaxy J3 Luna Pro Devices. Id. at ¶26. TracFone investigators visited the
  Defendants’ warehouse in New Jersey and learned additional facts concerning the
  Scheme of the Simtec Trading Defendants, including that they were able to purchase
  bulk through online purchasing and by utilizing his team of runners in the New York
  and New Jersey area, and that his brother financially backs the Handset Trafficking
  Scheme business with funds to purchase electronics and cellular handsets. Id. The Simtec
  Trading Defendants sold TracFone investigators 11 new Total Wireless iPhone SE
  handsets for $100 per device, totaling $1,200. Id. Defendant Charlop advised that he
  would be able to get new Simple Wireless iPhones as well. Id. The IMEIs of the 11 Phones
  revealed that they were obtained from walmart.com in New Jersey and New York by
  runners believed to be Teddy Bahary, Shoshana Pepper, Yaakov Weinstein, Esther
  Weinstein, Yechiel Munk, Eliyahu Harstein, and Sruly Feldheim. Id.
         Based on the information received from Ali and obtained by TracFone investigators,
  TracFone believes that the transactions detailed in the Complaint and this Motion
  constitute a small fraction of the Defendants’ and their co-conspirators’ fraudulent and
  illicit domestic and international handset trafficking business. Wehling Dec. at ¶ 21.



                                               5
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 6 of 15



         This is causing substantial, ongoing, and irreparable harm to TracFone and its
  customers. Based on this ongoing harm, the breadth of the Defendants’ operations, and
  the likelihood that the Defendants will engage in efforts to conceal their illicit businesses
  and destroy evidence, TracFone respectfully requests that the Court order expedited
  discovery on the matters presented by the Complaint.
                                The Court Has Discretion to
                                Order Expedited Discovery
         Under the Federal Rules of Civil Procedure, discovery may commence before the
  parties have engaged in a discovery conference, if ordered by the court. Fed. R. Civ. P. 26(d)
  and (f). Under the rules, “the control of discovery is committed to the sound discretion of the
  trial court.” Mut. Serv. Ins. Co. v. Frit Indus., Inc., 358 F.3d 1312, 1322 (11th Cir. 2004). In
  this regard, district courts are afforded broad discretion in the scheduling of discovery.
  Geiserman v. MacDonald, 893 F.2d 787, 790 (5th Cir. 1990) (the court has broad discretion
  to control and expedite pretrial discovery through its enforcement of the scheduling order).
  “[I]n the exercise of its broad discretion [the court is authorized to] alter the timing,
  sequence and volume of discovery.” Lindsey & Osborne P’ship, L.P. v. Day & Zimmermann,
  Inc., 2008 WL 2858786, at *2 (D. Kan. July 22, 2008).

                      Expedited Discovery Is Appropriate On a
                Showing of Good Cause, Which TracFone Can Establish
         As Judge Jordan noted during his time as a judge of this district, the federal
  “[c]ourts have adopted a good cause or reasonableness standard for granting expedited
  discovery.” Dell Inc. v. BelgiumDomains, LLC, 2007 WL 6862341, *6 (S.D. Fla. Nov. 21,
  2007) (citing Ayyash v. Bank Al-Madina, 223 F.R.D. 325, 327 (S.D.N.Y. 2005)). Federal
  courts allow parties to conduct expedited discovery in advance of a Fed. R. Civ. P. 26(f)
  conference where the party establishes “good cause” for such discovery. See, e.g.,
  Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 275–76 (N.D. Cal. 2002); Qwest
  Comm. Int’l Inc. v. WorldQuest Networks, Inc., 213 F.R.D. 418, 419 (D. Colo. 2003);
  Yokohama Tire Corp. v. Dealers Tire Supply, Inc., 202 F.R.D. 612, 613–14 (D. Ariz. 2001)
  (applying a good cause standard).
         “Good cause may be found where the need for expedited discovery, in consideration
  of the administration of justice, outweighs the prejudice to the responding party.”



                                                 6
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 7 of 15



  Semitool, 208 F.R.D. at 276. “It should be noted that courts have recognized that good
  cause is frequently found in cases involving claims of infringement and unfair
  competition.” Id. at 276. In this case, all of these bases for good cause are present, and
  Defendants can show no prejudice from TracFone’s requested expedited discovery.
        First, good cause exists where a complaint alleges claims of infringement. Id. at 276;
  Qwest Comm., 213 F.R.D. at 419 (“The good cause standard may be satisfied ... where the
  moving party has asserted claims of infringement and unfair competition.”); VPR
  Internationale v. Does 1-17, 2011 WL 1465836, at *3 (N.D. Cal. Apr. 15 2011); Benham
  Jewelry Corp. v. Aron Basha Corp., 1997 WL 639037, at *20 (S.D.N.Y. Oct. 14, 1997).
        Second, TracFone’s requested discovery is appropriate because it will conserve
  party and Court resources and expedite the litigation. Semitool, 208 F.R.D. at 276. In
  Semitool, a plaintiff in a patent infringement action requested expedited discovery to
  determine the full extent of the defendant’s infringement. Id. The plaintiff argued that
  doing so would enable prompt amendment of the complaint, allow for a more meaningful
  Fed. R. Civ. P. 16 Pretrial Conference, and expedite the ultimate disposition of the case,
  saving court and party resources. Id. The court determined that, because the information
  sought by the plaintiff was discoverable under the current complaint and the defendant
  was already on notice that the plaintiff sought the information, the defendant was not
  prejudiced by an expedited discovery schedule. Id. at 276–77. As the requested discovery
  would move the case forward, the court ordered the expedited discovery. Id. at 277–78.
        Judges in this district and others have examined this issue with respect to other
  defendants engaging in very similar schemes aimed at defrauding TracFone. TracFone
  Wireless, Inc. v. Adams, 304 F.R.D. 672, 672 (S.D. Fla. 2015) (Turnoff, M.J.); TracFone
  Wireless, Inc. v. Holden Prop. Servs., LLC, 299 F.R.D. 692, 694 (S.D. Fla. 2014) (Torres,
  M.J.); TracFone Wireless, Inc. v. Nat’l Wireless Wholesale, Inc., 2010 WL 11639978 (M.D.
  Fla. Jan. 26, 2010); TracFone Wireless, Inc. v. Wireless Ass’n LLC, 2010 WL 11643273
  (N.D. Tex. Feb. 3, 2010).
        Magistrate Judge Goodman’s recent orders in TracFone Wireless, Inc. v. SCS
  Supply Chain LLC, 330 F.R.D. 613 (S.D. Fla. 2019), and TracFone Wireless, Inc. v.
  Nektova Group, LLC, 328 F.R.D. 664 (S.D. Fla. 2019), are particularly instructive as
  those cases also involved improper international handset trafficking activity being
  conducted by North American-based defendants with Ali in Dubai. See Nektova, 328


                                              7
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 8 of 15



  F.R.D. at 666 (determining good cause existed for expedited discovery because “of the
  credible showing TracFone has made that third parties potentially in possession of
  relevant information are under no duty to preserve that information,” and to “mitigate
  any additional irreparable harm caused by Defendants' ongoing alleged scheme.”).
         In all of these cases, as here, the alleged conduct was essentially defrauding
  customers into believing that they were purchasing genuine TracFone products and
  services at a fraction of the cost. SCS Supply Chain, 330 F.R.D. at 613, Nektova, 328
  F.R.D. at 666-67, Adams, 304 F.R.D. at 672-73; Holden Prop. Servs., 299 F.R.D. at 693.
  In Holden Property Services, such conduct led the court to the conclusion that “expedited
  discovery is necessary so that TracFone may mitigate any additional irreparable harm
  caused by Defendant’s ongoing alleged scheme.” 299 F.R.D. at 694. As Magistrate Judge
  Torres found in Holden, expedited discovery is necessary here to protect TracFone from
  the ongoing alleged Trafficking Scheme.
         Expedited discovery is also necessary so that TracFone may mitigate any additional
  irreparable harm caused by Defendants’ ongoing Scheme. See SCS Supply Chain, 330
  F.R.D. at 613; Nektova, 328 F.R.D. at 666; Adams, 304 F.R.D. at 672–73; Holden Prop.
  Servs., 299 F.R.D. at 693; United States v. Mayer, 2003 WL 1950079, at *1–2 (M.D. Fla. Feb.
  20, 2003) (ordering expedited civil discovery due to the risk of irreparable injury); U.S. v.
  Gachette, 2014 WL 5518669, at *1 (M.D. Fla. Sept. 26, 2014) (same).
         Here, TracFone needs to quickly recover information concerning the extent of
  Defendants’ unlawful activities. See Holden, 299 F.R.D. at 694; TracFone Wireless, Inc.
  v. King Trading, Inc., 2008 WL 918243, at *1 (N.D. Tex. Mar. 13, 2008) (granting
  TracFone expedited discovery in similar scheme as it was necessary to learn the full
  extent of the defendants’ misconduct). This information is being collected by third parties
  that Defendants are using to perpetrate the Trafficking Scheme, such as Walmart, Best
  Buy, Apple, Target, Meijers, Dollar Tree, Bank of America, Capital One, JP Morgan
  Chase, Key Bank National Association, UPS, DHL and FedEx, among others. See
  Wehling Dec. ¶¶27-28 (explaining why these third parties are likely to have pertinent
  information). Over the course of the past year, TracFone has attempted on several
  occasions to obtain this information directly from some of these third parties but has been
  unsuccessful because they are under no legal obligation to share their information with



                                               8
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 9 of 15



  TracFone. See id. Additionally, there is data these third parties are collecting that they
  do not have an obligation to preserve, such as log files and surveillance footage that are
  subject to shorter retention periods. See id.
         If TracFone can send formal discovery to third parties under Rule 45, it can collect
  this and other information before it is permanently lost and take corrective and
  preventive measures to stem the damage being caused by Defendants’ Scheme. See
  Holden Prop Servs., 299 F.R.D. 693; Interserve Inc. v. Fusion Garage PTE, Ltd., 2010 WL
  143665, at *2 (N.D. Cal. Jan. 2010) (ordering expedited discovery upon accepting a
  plaintiff’s “claim that it may be irreparably harmed if expedited discovery is not
  permitted” where, inter alia, the defendant had registered an internet domain name that
  infringed on plaintiff’s rights); Monsanto Co. v. Woods, 250 F.R.D. 411, 414 (E.D. Mo.
  2008) (“The loss of this evidence would result in irreparable injury to plaintiffs’ claims.”);
  Twentieth Century Fox Film Corp. v. Mow Trading Corp., 749 F. Supp. 473, 475 (S.D.N.Y.
  1990) (granting expedited discovery in a copyright infringement case so that factual
  inquiries could be made to avoid further irreparable harm).
         Federal courts frequently permit expedited discovery where there is a credible
  showing that a third party is in possession of potentially relevant information but under
  no duty to preserve that information. Manny Film, LLC v. Doe, 2015 WL 12732854, at *1
  (S.D. Ohio Mar. 27, 2015) (granting expedited discovery directed to an internet service
  provider (“ISP”) in consideration, inter alia, of “the danger that the ISP will not preserve
  the information sought”); Arista Records, LLC v. Does 1-4, 2007 WL 4178641, at *1 (W.D.
  Mich. Nov. 20, 2007) (finding that good cause to order expedited discovery is typically
  found upon allegations of infringement and a danger that third parties “will not preserve
  the information sought”); Capitol Records, Inc. v. Doe, 2007 WL 2429830, at *1 (S.D. Cal.
  Aug. 24, 2007) (expedited discovery was proper in consideration of the danger that the
  University of California, San Diego (a third party in possession of potentially important
  information) would not preserve the information that the plaintiffs sought.)
         Mr. Wehling’s declaration demonstrates that this is a real concern and TracFone’s
  request for expedited discovery fits comfortably within these precedents.
                              TracFone’s Discovery Requests
         TracFone seeks permission to serve expedited third-party subpoenas to parties



                                                9
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 10 of 15



  who are likely in possession of relevant information relating to Defendants’ improper
  Scheme, including Walmart, Best Buy, Target, Meijer, Dollar Tree, shipping companies
  and/or courier services Defendants are likely to be using such as FedEx and UPS, banks
  or other financial institutions whose services Defendants used in connection with
  improper conduct, including Bank of America, Capital One, JP Morgan Chase, Key Bank
  National Association, and manufacturers like Apple.
        These non-parties are presently under no obligation to preserve or produce such
  evidence. This will allow TracFone to combat the irreparable harm currently being
  inflicted by Defendants, and eventually stop it altogether. Federal courts commonly grant
  leave to serve third-party subpoenas, pursuant to Fed. R. Civ. P. 45, in such cases. See,
  e.g., Living Scriptures v. Doe(s), 2010 WL 4687679, at *1–2 (D. Utah, Nov. 10, 2010)
  (granting leave to serve expedited third-party subpoenas to eBay and Paypal, noting that
  “the information Plaintiff seeks is transitory in nature”); Wireless Ass’n, 2010 WL
  11643273 (granting leave to immediately begin issuing Rule 34 requests to third parties
  under similar circumstances); Arista Records LLC v. Does 1–4, 589 F. Supp. 2d 151, 155
  (D. Conn. 2008) (granting plaintiff leave to serve expedited third-party subpoenas to
  internet service provider); Warner Bros. Records, Inc. v. Does 1–6, 527 F. Supp. 2d 1, 2–3
  (D.D.C. 2007) (same); Craigslist, Inc. v. Meyer, 2010 WL 2975938, at *1 (N.D. Cal. July
  26, 2010) (same).
        TracFone requires this discovery so that it can determine the extent of Defendants’
  unlawful conduct. TracFone thus requests the Court grant TracFone expedited discovery
  and allow TracFone to serve its discovery requests.
        TracFone further requests permission to serve its third party subpoenas via
  FedEx or UPS, as opposed to by personal delivery. The weight of authority from federal
  district courts in Florida and the rest of the Eleventh Circuit support that Rule 45 does
  not require personal service; rather, it requires service “reasonably calculated to insure
  receipt of the subpoena by the witness,” which service via FedEx or UPS provides. See,
  e.g., SCS Supply Chain, 330 F.R.D. at 613; Nektova, 328 F.R.D. at 667; Bozo v. Bozo, 2013
  WL 12128680, at *1 (S.D. Fla. Aug. 16, 2013) (Williams, J.); In re Falcon Air Exp., Inc.,
  2008 WL 2038799, at *1, *4 (Bankr. S.D. Fla. May 8, 2008) (Cristol, B.J.); S.E.C. v. Rex
  Venture Grp., LLC, 2013 WL 1278088, at *3 (M.D. Fla. March 28, 2013); TracFone



                                             10
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 11 of 15



  Wireless, Inc. v. Does, 2011 WL 4711458, *4 (S.D. Fla. Oct. 4, 2011) (Turnoff, M.J.);
  Codrington v. Anheuser-Busch, Inc., 1999 WL 1043861, at *1 (M.D. Fla. Oct. 15, 1999);
  In re Application of MTS Bank, 2018 WL 1718685, at *4 n.3 (S.D. Fla. Mar. 16, 2018)
  (Torres, M.J.); Rainey v. Taylor, 2019 WL 1922000, at *2 (S.D. Fla. Apr. 30, 2019) (Torres,
  M.J.) (“Rule 45 itself does not require service to be accomplished” any particular way;
  “rather, it only requires “deliver[y]” of the subpoena.” (quoting Fed. R. Civ. P. 45));
  Castleberry v. Camden Cty., 2019 WL 2106076, at *2 (S.D. Ga. May 14, 2019) (“personal
  service is not required for service of Rule 45 subpoenas.”).
         In addition, many courts have determined that service of third party subpoenas
  via FedEx or UPS comports with due process affords sufficient notice under the Federal
  Rules. See, e.g., Warsteiner Importers Agency, Inc. v. Republic Nationall Distributing
  Company, LLC, 2008 WL 4104568, at *6 (M.D. Fla. July 31, 2008); Tim Hortons USA,
  Inc. v. Singh, 2017 WL 1326285, at *9 (S.D. Fla. Apr. 5, 2017); Mainstream Media, EC v.
  Riven, 2009 WL 2157641, at *3 (N.D. Cal. July 17, 2009) (noting that service via FedEx
  comported with due process); Ehrenfeld v. Salima Bin Mahfouz, 2005 WL 696769, at *3
  (S.D.N.Y. Mar. 23, 2005) (service via FedEx comported with due process); TracFone
  Wireless, Inc. v. Hernandez, 126 F. Supp. 3d 1357, 1363–64 (S.D. Fla. 2015) (Martinez,
  J.) (same and collecting cases).
                            Service on Canadian Defendants
                            Pursuant to Fed. R. Civ. P. 4(f)(1)
         TracFone also requests an order to effectuate service on the Canadian Defendants
  and Canadian subpoena recipients pursuant to Fed. R. Civ. P. 4(f)(1). Canada is a
  signatory to the Hague Convention of 15 November 1965 on the Service Abroad of
  Judicial and Extrajudicial Documents in Civil or Commercial Matters (the “Hague
  Service Convention”). See Jerge v. Potter, No. 99-312, 2000 WL 1160459, *1 (W.D.N.Y.
  Aug. 11, 2000).
         The Supreme Court held that the transmittal of documents for service abroad
  must be made pursuant to the provisions of the Hague Service Convention.
  Volkswagenwerk Akitengesellschaft v. Schlunk, 486 U.S. 694, 705 (1988). While service
  through the central authority of the destination country is one way to effectuate service,
  the Supreme Court of the United States has recently ruled that “the traditional tools of



                                              11
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 12 of 15



  treaty interpretation unmistakably demonstrate that Article 10(a) encompasses service
  by mail.… Article 10(a) simply provides that, as long as the receiving state does not
  object, the Convention does not interfere with ... the freedom to serve documents through
  postal channels. In other words, in cases governed by the Hague Service Convention,
  service by mail is permissible if two conditions are met: first, the receiving state has not
  objected to service by mail; and second, service by mail is authorized under otherwise-
  applicable law.” Water Splash v. Menon, 137 S. Ct. 1504, 1513 (2017) (internal quotation
  marks omitted);4 Fourte Int’l Ltd. BVI v. Pin Shine Indus. Co., Ltd., 2019 WL 246562, at
  *2 (S.D. Cal. Jan. 17, 2019) (citing Water Splash); Patrick’s Rest., LLC v. Singh, 2019 WL
  121250, at *2 (D. Minn. Jan. 7. 2019) (same).
         Canada does not object to Article 10(a) and, accordingly, permits service by
  international mail. See Does, 2011 WL 4711458, at *4; Girafa.com, Inc. v. Smartdevil
  Inc., 728 F. Supp. 2d 537, 543 (D. Del. 2010) (“Under Article 10 of the Hague Convention,
  Canada does not object to service by postal channels.”); McCormick v. Apache, Inc., 2009
  WL 2985470, *2 (N.D. W.Va. Sept. 15, 2009) (“Canada, the destination country in this
  case, does not object to service under Article 10.”); Anderson v. Canarail, Inc., No. 05-
  3828, 2005 WL 2454072, *4 (S.D.N.Y. Oct. 6, 2005) (Hague Convention allows service by
  mail in Canada); Sibley v. Alcan, Inc., 400 F. Supp. 2d 1051, 1055 (N.D. Ohio 2005)
  (“service of process by registered mail … to a Canadian defendant is permitted by Article




  4 The U.S. Supreme Court’s decision in Water Splash resolved a circuit split and
  confirmed the propriety of the decisions reached in Barriere v. Juluca, 2014 WL 652831,
  at *2-3 (S.D. Fla. Feb. 19, 2014) (Moreno, J.); Forth v. Carnival Corporation, 2013 WL
  1840373 (S.D. Fla. 2013) (Seitz, J.); TracFone Wireless, Inc. v. Unlimited PCS, Inc., 279
  F.R.D. 626, 630-31 (S.D. Fla. 2012) (Ungaro, J.); TracFone Wireless, Inc. v. Sunstrike
  Intern., Ltd., 273 F.R.D. 697, 699 (S.D. Fla. 2011) (Martinez, J.); TracFone Wireless, Inc.
  v. Bequator Corp., Ltd., 717 F. Supp. 2d 1307, 1309 (S.D. Fla. 2010) (Hoeveler, J.);
  TracFone v. Does, 2011 WL 4711458, at *2 (S.D. Fla. Oct. 4, 2011) (Turnoff, M.J.) and
  effectively overruled the contrary line of authority set forth in cases including Intelsat
  Corp. v. Multivision TV LLC, 736 F. Supp. 2d 1334 (S.D. Fla. 2010) (Altonaga, J.); ARCO
  Elec. Control, Ltd. v. CORE Int’l, 794 F. Supp. 1144, 1147 (S.D. Fla. 1992) (Roettger, J.);
  Wasden v. Yamaha Motor Co. in U.S.A., 131 F.R.D. 206 (M.D. Fla. 1990) (Kovachevich,
  J.); McClenon v. Nissan Motor Corp., 726 F. Supp. 822 (N.D. Fla.1989) (Vinson, J.); Merial
  Inc. v. Ceva Sante Animale, S.A., 2016 WL 320141, at *3 (M.D. Ga. Jan. 26, 2016) (Land,
  J.).


                                              12
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 13 of 15



  10(a)”); Dimensional Commc’n, Inc., v. Oz Optics Ltd., 218 F. Supp. 2d 653, 656 (D. N.J.
  2002) (finding Canada allows methods of service in Article 10 of the Convention).
                             Service on Canadian Defendants
                             Pursuant to Fed. R. Civ. P. 4(f)(2)
         Further, Fed. R. Civ. P. 4(f)(2)(C)(ii) also provides for service to be made on a party
  located outside the United States by mail. Specifically, Fed. R. Civ. P. 4(f)(2)(c)(ii)
  provides, in pertinent part, that if not prohibited by federal law or the foreign country’s
  law, service may be made by “using any form of mail that the clerk addresses and sends
  to the individual and that requires a signed receipt.” Fed. R. Civ. P. 4(f)(2)(c)(ii). “Article
  10(a) [of the Hague Service Convention] provides that, if the State of destination does not
  object, the Hague Convention does not change the freedom to send judicial documents,
  by postal channels, directly to persons abroad.” TracFone Wireless, Inc. v. Bequator Corp.,
  Ltd., 717 F. Supp. 2d 1307, 1309 (S.D. Fla. 2010) (citing Curcuruto v. Cheshire, 864 F.
  Supp. 1410, 1411 (S.D. Ga. 1994)); see also TracFone Wireless, Inc. v. Sunstrike Int’l.,
  Ltd., 273 F.R.D. 697, 699 (S.D. Fla. 2011). Canada does not object to judicial documents
  being sent by postal channels. See Heredia v. Transport S.A.S., Inc., 101 F. Supp. 2d 158,
  161 (S.D.N.Y. 2000) (noting that “Canada does not object to service by postal channels”
  and therefore “service by registered mail in Quebec is adequate service under the
  Convention”); U.S. Department of State, Judicial Assistance in Canada (stating that
  serving U.S. legal documents in Canada via International Registered Mail is proper),
  which can be found online at https://travel. state.gov/content/travel/en/legal/Judicial-
  Assistance-Country-Information/Canada.html (last visited September 2019); and see
  Canada’s Central Authority (providing overview of the methods of service recognized in
  Canada), accessible at https://www.hcch.net/ en/states/authorities/details3/?aid=248
  (last visited September 2019). Further, as discussed above, Canada “does not object to
  Article 10(a) [of the Hague Service Convention] and, accordingly, permits service by
  international express mail.” Does, 2011 WL 4711458, at *4.5
         Service by mail pursuant to Fed. R. Civ. P. 4(f)(1) and Fed. R. Civ. P. 4(f)(2)(C)(ii)
  has previously been approved in substantively identical circumstances by Judge


  5Consistent with Magistrate Judge Turnoff’s order in Does, TracFone should also be
  permitted to serve on subpoenas by postal channel to recipients in Canada.


                                                13
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 14 of 15



  Martinez in Sunstrike, 273 F.R.D. at 699, and Judge Hoeveler in Bequator, 717 F. Supp.
  2d 1307 (S.D. Fla. 2010). Pursuant to Fed. R. Civ. P. 4(f)(1) and (2)(C)(ii), a judicial officer
  must initiate the service. Once the Court enters the Order, TracFone will deliver the
  required documents to the Clerk’s office so that the Clerk can carry out the Order.6
                  Proof of Service Pursuant to Fed. R. Civ. P. 4(l)(2)(B)
           TracFone requests that it be permitted to file a copy of the FedEx “proof of
  signature” or email delivery confirmation (or substantially equivalent documents) as
  proof that service has been effectuated pursuant to Fed. R. Civ. P. 4(l)(2)(B), which
  provides that when service is made pursuant to Fed. R. Civ. P. 4(f)(2) or (3), service may
  be proved “by a receipt signed by the addressee, or by other evidence satisfying the court
  that summons and complaint were delivered to the address.” Fed. R. Civ. P. 4(l)(2)(B).
  See Bequator, 717 F. Supp. 2d at 1310.
                                           CONCLUSION
           For the reasons set forth herein, TracFone requests that the Court enter an order7
  which:
           (a)   permits TracFone to commence limited expedited non-party discovery via
  FedEx or UPS;
           (b)   directs the Clerk of Court to dispatch a copy of the Summons, Complaint
  and Order via international FedEx for service upon the Canadian Defendants pursuant
  to Fed. R. Civ. P. 4(f)(1) and Fed. R. Civ. P. 4(f)(2)(c)(ii);
           (c)   authorizes TracFone to serve the Canadian Defendants with a copy of the
  Summons, Complaint and Order by sending a copy of same to each Defendant via FedEx;
  and
           (d)   orders that TracFone may file a copy of the FedEx “proof of signature” or
  email delivery confirmation (or substantially equivalent documents) as proof, pursuant
  to Fed. R. Civ. P. 4(l)(2)(B), that service has been effectuated on the Canadian Defendants
  pursuant to this Court ordered-alternate method of service under Fed. R. Civ. P. 4(f)(2)
  and (3).


  6 TracFone   will supply the Clerk with pre-paid and pre-addressed envelopes to carry out
  the relief requested herein at TracFone’s expense.
  7   A proposed order is attached as Exhibit B.


                                                  14
Case 1:19-cv-24325-DPG Document 5 Entered on FLSD Docket 10/21/2019 Page 15 of 15



                   CERTIFICATION REGARDING S.D. FLA. L. R. 7.1(A)(3)

        Pursuant to S.D. Fla. L.R. 7.1(a)(3), undersigned counsel for TracFone is unable
  to confer with Defendants or their counsel prior to making this motion, as they have not
  appeared in this action.


   Dated: October 21, 2019                   By:
                                             Aaron S. Weiss (FBN 48813)
                                             aweiss@carltonfields.com
                                             Steven M. Blickensderfer (FBN 92701)
                                             sblickensderfer@carltonfields.com
                                             Carlton Fields, P.A.
                                             100 S.E. Second St., Suite 4200
                                             Miami, Florida 33131
                                             Telephone: 305.530.0050
                                             James B. Baldinger (FBN 869899)
                                             jbaldinger@carltonfields.com
                                             Carlton Fields, P.A.
                                             525 Okeechobee Boulevard, Suite 1200
                                             West Palm Beach, Florida 33401
                                             Telephone: 561.659.7070
                                             Attorneys for Plaintiff TracFone Wireless, Inc.




                                            15
